DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, last line, it is unclear whether the subject matter following “for” is required, optional, or merely an intended use of the claim.  As such, the limiting scope of the claim is unclear.
As to claim 4, line 2, there appears to be a missing word after “one or more.” As such, the limiting scope of the claim is unclear.
As to claim 5, line 3, “the query context” lacks clear antecedent basis.  
As to claim 12, due to unclear antecedent basis, it is unclear what is meant by “the acts.”  It is suggested that the claim be rewritten in independent form.
As to claim 13, see claim 1 as to the use of the word “for” which occurs in several instances throughout the claim. As such, the limiting scope of the claim is unclear.
As to claim 16 and 17, see above for at least claims 4 and 5.
Dependent claims depend from a rejected parent claim and contain similar issues as at least one of the above claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.  Claims 12-23 are rejected under 35 USC 101 as being drawn to non-statutory subject matter. 
As to claim 12, the claim should recite a non-transitory computer readable medium to avoid being read on a signal (e.g., Specification, [0052]), which is non-statutory.
As to claims 13-23, the claimed system is improper because it does not contain any hardware (e.g., see Specification [0114]).  Software per se is nonstatutory.  A proper system should contain hardware as an actual part of the system.
Dependent claims depend from a rejected parent claim and do not cure its deficiencies.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.  Claim(s) 1-4, 8, 9, 12-16, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadayam et al. (US 2003/0212673), hereinafter “Kadayam.”
As to claim 1, Kadayam teaches: 
receiving a query from a user device (e.g., [0052] et seq.);
categorizing the query to identify one or more electronic content sources (e.g., [0053] et seq.,);
formatting the query according to one or more electronic content source specifics for the one or more electronic content sources (e.g., [0090] et seq., [0054] et seq.);
transmitting the formatted query to the one or more electronic content sources (e.g., [0090] et seq., [0054] et seq.); 
merging results in response to the formatted query from the one or more electronic content sources based at least in part on one or more factors (e.g., [0006] et seq., [0013] et seq., [0054] et seq.); and 
formatting the results for delivering to the user device (e.g., [0006] et seq., [0056] et seq.).
As to claim 2, Kadayam as applied above further teaches: wherein the user device comprises one or more of an internet-enabled input device, an internet or voice-enabled mobile device, a voice-enabled input device, a computer, and a kiosk (e.g., [0058] et seq.).
As to claim 3, Kadayam as applied above further teaches: wherein the one or more factors comprise one or more global factors, local factors, editorial rating, response reliability, response latency, content relevance, content extensiveness or coverage, user preferences, usage statistics, query frequency, category frequency, distributor preferences, recommendation statistics, user-generated ratings, business relationships, user demographic characteristics, location, language, social networks, 
As to claim 4, Kadayam as applied above further teaches wherein the query is classified into a category in one or more taxonomy or controlled vocabulary (e.g., [0053] et seq., [0009] et seq.).
As to claim 8, Kadayam as applied above further teaches wherein categorizing the query occurs dynamically at the time the query is received (e.g., [0052] et seq.).
As to claim 9, Kadayam as applied above further teaches identifying one or more duplicate result items (e.g., [0054] et seq.).
Claims 12-16, 20, and 21 are rejected based on similar reasoning as at least one of the above claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.  Claim 6, 10, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kadayam.
As to claim 6, Kadayam as applied above further teaches computing at least one global and/or one local statistic related to one or more content items in the results sets (e.g., [0054] et seq.);
determining one or more relevancy scores for the results items from the one or more electronic content sources in accordance with the at least one global and/or one local statistic (e.g., [0054] et seq.);
Kadayam does not expressly teach computing a normalization factor.
However, Kadayam normalizes results (e.g., [0054], [0068]) which suggests computing a normalization factor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kadayam to implement the claimed subject matter.  The motivation would have been to facilitate correct computation of relevance to account for variations.
Kadayam as applied above further teaches or suggests normalizing the one or more relevancy scores in accordance with the normalization factor (e.g., [0054], [0068] as applied above); and
combining the results into a single results set based on an ordering determined by the normalization factor (e.g., [0056] et seq. as applied above).
As to claim 10, Kadayam as applied above further teaches removing the one or more duplicate result items (e.g., [0054] et seq.).

However, removing duplicate items as applied above (e.g., [0054]) suggests at least a device preference (e.g., a setting set by the search engine/computer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kadayam to implement the claimed subject matter.  The motivation would have been to accommodate any user/system requirement or preference on processing and presenting results.
Claims 18 and 22 are rejected based on similar reasoning as at least one of the above claims.
7.  Claim 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kadayam in view of Teng et al. (US 2004/0030690), hereinafter “Teng.”
As to claim 11, Kadayam as applied above does not expressly teach retaining the one or more duplicate results according to one or more of user preference, device preference and distributor preference.
However, Teng teaches or suggests retaining the one or more duplicate results according to one or more of user preference, device preference and distributor preference (e.g., [0034]).  Furthermore, as combined, this suggests at least a device preference (e.g., a setting set by the search engine/computer).  Furthermore, it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  Here, it would have been obvious to remove the element of duplicate removal (e.g., Kadayam as applied above) if such feature is not desired by the user/system designer.

Claim 23 is rejected based on similar reasoning as at least one of the above claims.
8.  Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kadayam in view of Teng, and further in view of Garcia et al. (US 2005/0256766), hereinafter “Garcia.”
As to claim 5, Kadayam as applied above does not expressly teach dynamically computing one or more local ranking statistics for each results item related to one or more terms associated with the query and related to metadata in the query context in response to the query, at each electronic content source.
However, Kadayam as applied above teaches or suggests dynamically computing various ranking statistics for results items related to terms associated with the query (e.g., [0054] et seq.).  Teng teaches or suggests statistics obtained for each domain (e.g., [0042]), which suggests local ranking statistics and at each electronic content source.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kadayam to implement the claimed subject matter.  The motivation would have been to facilitate obtaining and utilizing any of various metrics to compute an effective relevance score to return relevant results to the user. 

However, Garcia teaches or suggests being related to metadata in a query context in response to a query (e.g., [0119] et seq.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kadayam and Teng to implement the claimed subject matter.  The motivation would have been to provide relevant targeted results to the user.
Claim 17 is rejected based on similar reasoning as at least one of the above claims.
9.  Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kadayam, in view of Szabo (US 7,181,438), hereinafter “Szabo,” and further in view of Garcia.
As to claim 7, Kadayam as applied above does not expressly teach storing results from each electronic content source in one or more caches; and accessing the one or more caches to retrieve existing results.
However, Szabo teaches or suggests storing results in one or more caches; and accessing the one or more caches to retrieve existing results (e.g., col. 94, ll. 1-15).  As combined, the results would correspond to the results from each source (e.g., Kadayam as applied above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kadayam to implement the claimed subject matter.  The motivation would have been to achieve faster access/delivery times.

However, Garcia teaches or suggest formatting retrieved existing results based on one or more query context parameters (e.g., [0119] et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kadayam and Szabo to implement the claimed subject matter.  The motivation would have been to provide relevant targeted results to the user.
Claim 19 is rejected based on similar reasoning as at least one of the above claims.

Conclusion
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             8/14/2021